—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was served with a misbehavior report alleging that two EMIT tests performed on petitioner’s urine sample yielded positive results for the presence of cannabinoids. At the ensuing tier III prison disciplinary hearing, petitioner pleaded guilty to violating the prison disciplinary rule that prohibits inmates from using controlled substances. In our view, petitioner’s admission of guilt, combined with, inter alla, the positive results of the urinalysis tests, constitute substantial evidence supporting the charge of drug use (see, Matter of Kussius v Walker, 247 AD2d 911, 912). Contrary to petitioner’s contention, a proper foundation was laid for the reliance on the positive test results. Petitioner’s remaining contentions, including his claims of insufficient notice, Hearing Officer bias and ineffective employee assistance, have been reviewed and, to the extent that they were preserved for appellate review, found to be unpersuasive.
*832Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.